Abatement Order filed May 24, 2016




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                                NO. 14-16-00156-CV
                                    ____________

        IN THE INTEREST OF J.P.T, L.P.T., AND D.P., CHILDREN


                    On Appeal from the 314th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2014-05201J

                             ABATEMENT ORDER

      This is an accelerated appeal from a judgment in a suit in which the
termination of the parent-child relationship is at issue. There are two appellants:
Casey Potts and Brandon Trieder. Trieders’s brief has been filed. Potts’ brief was
due April 1, 2016, but it has not been filed.

      On May 11, 2016, this court ordered Potts’ appointed counsel, Stephen
Pierce, to file a brief on or before May 23, 2016. No brief was filed. Accordingly,
we issue the following order.

      We ORDER the judge of the 314th District Court to immediately conduct a
hearing to determine (1) the reason for the failure to file a brief; (2) whether Potts
desires to continue this appeal; and (3) if Potts desires to continue the appeal, a date
certain when her brief will be filed. The judge shall appoint new appellate counsel
for Potts if necessary. The judge shall see that a record of the hearing is made, shall
make findings of fact and conclusions of law, and shall order the trial clerk to
forward a record of the hearing and a supplemental clerk’s record containing the
findings and conclusions. The transcribed record of the hearing, and supplemental
clerk’s record shall be filed with the clerk of this court on or before June 6, 2016.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court. The court will also
consider an appropriate motion to reinstate the appeal filed by any party, or the court
may reinstate the appeal on its own motion. It is the responsibility of any party
seeking reinstatement to request a hearing date from the trial court and to schedule
a hearing in compliance with this court’s order. If the parties do not request a hearing,
the court coordinator of the trial court shall set a hearing date and notify the parties
of such date.



                                    PER CURIAM




                                           2